Citation Nr: 0217584	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
skin disorder for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
October 1970.  He served as a light weapons infantryman in 
the Republic of Vietnam during the Vietnam Era.  His awards 
and decorations include the Combat Infantryman's Badge and 
the Vietnam Service Medal.  He died in May 1996.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in implementing a February 
1999 Board decision, granted service connection for a skin 
disorder and assigned a 10 percent disability rating, 
effective January 17, 1989, for the purpose of accrued 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran's skin disorder was manifested by constant 
exudation or itching; exceptional repugnancy or ulceration, 
extensive exfoliation or crusting, and systemic or nervous 
manifestations were not shown.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a skin disorder 
have been met for the purpose of accrued benefits purposes.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  In this regard, the appellant has been 
advised of the applicable regulations and criteria in the 
statement of the case issued in January 2002, and has also 
been advised of the relevant evidence that had been obtained 
by the regional office (RO) in both the January 2002 
statement of the case and previous correspondence, dated in 
April 2001.  Thus, the appellant has repeatedly been made 
aware of the steps the RO was taking to develop her claim on 
her behalf and the steps that she could take.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further finds 
that while there are apparently missing service medical 
records that have never been located despite reasonable 
steps to do so, and that the record may not contain all of 
the records from the Social Security Administration (SSA), 
since this case is solely concerned with a two year period 
precedent to the veteran's death, and there is no indication 
that there are outstanding private or Department of Veterans 
Affairs (VA) treatment records relevant to this period that 
are not already of record, the further delay of this appeal 
for an additional search for these records is not necessary.  
Consequently, the Board concludes that further notice and/or 
development pursuant to the VCAA is not required.

II.  Increased Rating

In general, disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole recorded history with an emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1 (2002).  Furthermore, medical reports must be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2002).  
These requirements operate to protect claimants against 
adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  After careful consideration of the evidence, 
any reasonable doubt remaining should be resolved in favor 
of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The law provides that upon the death of a veteran any 
accrued benefits are payable to the veteran's spouse, 
children (in equal shares), or dependent parents (in equal 
shares).  38 U.S.C.A. § 5121(a)(2) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1000(a)(1) (2002).  Accrued benefits are 
defined as periodic monetary benefits to which an individual 
was entitled at death based on evidence in the file at death 
and due and unpaid for a period not to exceed two years 
prior to the last date of entitlement (the date of death).  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

The veteran's skin disorder has been rated 10 percent 
disabling under the criteria for rating skin disabilities 
that were in effect prior to August 30, 2002.  The new 
criteria for rating skin disabilities are inapplicable in 
this case because the relevant time period in question is 
from May 1994 to May 1996.  See VAOPGCPREC 3-2000 (the Board 
is precluded from applying new rating criteria prior to 
their effective date).

Under the rating criteria for this disorder in effect prior 
to August 30, 2002, a 10 percent rating is assigned for a 
skin disorder with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  The next 
and highest rating under this diagnostic code is 50 percent 
which requires evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

A June 1992 VA examination report revealed a diagnosis that 
included erythematous exfoliative dermatitis of the abdomen 
and groin areas, and of the hands.  

A VA outpatient record from July 1992 reflected complaints 
that included a chronic "rash" of the right hand that was 
not pigmented. 

A VA outpatient record from September 1992 reflected 
findings that included a rash on the hand that the veteran 
stated had been there "since Vietnam."  Examination revealed 
no "patechia" or feral skin lesions except for chronic 
dermatitis on the right hand which was indicated to be 
fungal as opposed to contrasting.  

VA treatment records for the period of March 1994 to April 
1996 do not document any complaints of or treatment for a 
skin disorder.  
Private medical records from early April 1996 revealed that 
the veteran complained of red bumps on the arms, and that 
his skin would peel and itch on exposure to the sun.  The 
veteran's problem was described as a pruritic rash on the 
hands and arms, particularly in the summer.  Examination 
revealed a dry, scaly dermatitis on the right arm and hand, 
and a little on the left hand.  There was also noted to be 
some nail involvement, and scrapings were positive for 
branching hyphae.  The impression was tinea manus, corporis, 
and onychomycosis.  

At the appellant's January 1998 Board hearing that was 
conducted in connection with her previous appeal for 
entitlement to service connection for a skin disorder for 
the purpose of accrued benefits, the appellant testified 
that she first noticed the veteran's skin condition when 
they were married in 1968 (transcript (T.) at p. 3).  At 
that time, he complained about a rash on his skin (T. at pp. 
3-4).  

Based on a review of the evidence of record, and resolving 
any reasonable doubt in favor of the veteran and the 
appellant, the Board concludes that a 30 percent rating may 
be assigned for the veteran's skin disorder.  The medical 
reports clearly document persistent problems with a skin 
disability, as well as persistent complaints of itching.  
One of the criteria that would establish the next higher 
rating of 30 percent is constant itching.  The veteran's 
skin disability has been described as dry and scaly 
dermatitis involving the arms, hands, abdomen, and groin.  
In April 1996, the veteran complained of red bumps that 
would peel and itch, particularly in the summer and in the 
sun.  Accordingly, with consideration of 38 C.F.R. § 4.7, 
the Board finds that it may reasonably be assumed that the 
veteran's itching was constant.  Hence, a 30 percent rating 
may be assigned.  The evidence does not document symptoms 
indicative of extensive exfoliation or crusting, ulceration, 
or systemic or nervous manifestations.  Furthermore, the 
disability was never described by a physician as 
exceptionally repugnant.  Therefore, a 50 percent rating may 
not be assigned.  


ORDER

A 30 percent rating for a skin disorder is granted for 
accrued benefits, subject to the regulations governing the 
payment of monetary awards.  



		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

